DETAILED ACTION
This action is in response to the amendment filed 28 September 2021.
Claims 1–4 and 6–23 are pending. Claims 1, 12, and 17 are independent.
Claims 1–4 and 6–23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The objection to the specification is withdrawn in light of the amendment (remarks, p. 16).
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Ohashi does not teach receiving user interactions with the editable fields for placing content into the fields (remarks, § I-A). The examiner respectfully disagrees; Ohashi teaches that the user may interact with an information storage frame [content field/placeholder] by 
Applicant further argues that the prior art does not teach overlapping editable fields (remarks, § I-B). In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant addresses each of the references, e.g. Ohashi not teaching overlapping editable fields, or Cohen not teaching an editable template, but not the combination as a whole.
Applicant argues for the remaining claims based on the alleged patentability of the independent claims (remarks, § II), which is addressed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant 
Claims 1, 2, 6, 9, 11, 12, 13, 16, 17, 18, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi et al. (US 2005/0223319 A1) [hereinafter Ohashi] in view of Cohen et al. (US 2018/0322339 A1) [hereinafter Cohen], Stewart et al. (“Document Image Page Segmentation and Character Recognition as Semantic Segmentation”) [hereinafter Stewart], and Zhou (US 2003/0095709 A1).
Regarding independent claim 1, Ohashi teaches [a] method in which one or more processing devices perform operations comprising:	extracting, by an image editing system, from a reference single page graphic image […] a first segment and a second segment; An electronic document generated from a document image [single page graphic image] is split into multiple regions [segments] (Ohashi, ¶¶ 125–127).	[…]	generating, based upon the reference single page graphic image, an editable template comprising a first editable field and a second editable field, the first editable field determined based upon the first bounding area in the reference single page graphic image, the second editable field determined based upon the second bounding area in the reference single page graphic image, wherein a position of the first editable field in the editable template is based upon a position in the reference single page graphic image of the first bounding area, wherein a position of the second editable field in the editable template is based upon a position in the reference single page graphic image of the second bounding area; A layout template is generated from the electronic document (Ohashi, ¶ 127). The template comprises the size, type, position, etc. of “information storage frames” [fields] containing text, images, etc. (Ohashi, ¶¶ 135–136). The layout of the template reflects the layout of the existing document used to generate the template (Ohashi, ¶ 10).	receiving, via a user interaction with the first editable field, first content to be placed in the first editable field; The user can double-click [user interaction] a storage frame [editable field] and select information to be stored in the frame (Ohashi, ¶¶ 250–252).	receiving, via a user interaction with the second editable field, second content to be placed in the second editable field; and The user can double-click [user interaction] a storage frame [editable field] and select information to be stored in the frame (Ohashi, ¶¶ 250–252).	generating a single output image in which […]. An output document is generated based on the layout and the selected information (Ohashi, ¶ 253).
Ohashi teaches splitting an electronic document generated from a document image into a plurality of regions, but does not expressly teach determining bounding areas, which may overlap. However, Cohen teaches:	[extracting, by an image editing system, from a reference single page graphic image] by classifying each pixel of a set of pixels in the reference single page graphic image into one or more classes from a set of classes, […] A fully convolutional neural network may be used to label each pixel with a type [class] as part of page segmentation (Cohen, ¶ 74).	identifying, by the image editing system, within the reference single page graphic image, a first bounding area corresponding to the first segment and a second bounding area corresponding to the second segment, wherein the first bounding area overlaps with the second bounding area; A document is segmented by determining proposed element boundaries, which may overlap, and then determining a final set of elements from the proposals (Cohen, ¶¶ 9, 30, 40, 47, 49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cohen with those of Ohashi. Doing so would have been a matter of simple substitution of one element (the segmentation method of Ohashi) for another (the segmentation method of Cohen) to obtain a predictable result (a template generator using the page segmentation method of Cohen to determine the original document layout).
Ohashi/Cohen teaches determining bounding areas by classifying pixels, but does not expressly teach content within the bounding areas overlapping. However, Stewart teaches:	wherein the first segment overlaps with the second segment such that at least a first pixel of the set of pixels is in the first segment and in the second segment and is associated with at least one class from the set of classes Page segmentation is performed by classifying each pixel, possibly into multiple classes in the case of overlaid [overlapping] content (Stewart, p. 101).	the first content placed in the first editable field overlaps with the second content placed in the second editable field [Ohashi teaches generating a template based on the fields detected by the image 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Stewart with those of Ohashi/Cohen. One would have been motivated to do so in order to more accurately segment the content (Stewart, p. 101, right).
Ohashi/Cohen/Stewart teaches determining a plurality of bounding areas, including finding corners of page elements (Cohen, ¶ 24) but does not expressly teach performing a search on the segmented pixels to find corner locations. However, Zhou teaches:	[identifying, by the image editing system, a plurality of bounding areas within the reference single page graphic image] by performing a search from each segmented pixel of the set of pixels in the reference single page graphic image to find locations of corners of each segment of the set of segments located in the reference single page graphic image An image is segmented by determining a background area and an image area, identifying corner pixels, and performing a search from a first corner to determine the remaining corners for each image area (Zhou, ¶¶ 8–11, 54–61, 173–177).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhou with those of Ohashi/Cohen/Stewart. Doing so would have been a matter of simple substitution of one element (the corner detection method of Zhou) for another (the corner detection method of 
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	modifying, by the image editing system, a layout of the editable template populated with the first content placed in the first editable field and the second content placed in the second field based on changes to the first editable field and the second editable field resulting from the placed first content and the placed second content. Layout positions of frames may be adjusted when the elements placed within the frames differ in size from the original layout (Ohashi, ¶¶ 213–214).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	accessing, by the image editing system, an additional reference single page graphic image; The user may generate and register multiple templates (Ohashi, ¶ 134).	extracting, by the image editing system, an additional set of segments located in the additional reference single page graphic image; (See rejection of claim 1.)	identifying, by the image editing system, an additional plurality of bounding areas within the additional reference single page graphic image, wherein each segment of the additional set of segments is associated with an additional bounding area of the additional plurality of bounding areas; and (See rejection of claim 1.)	generating an additional editable template comprising both (A) an additional set of editable fields corresponding to the additional plurality of bounding areas within the additional reference single page graphic image and (B) the first editable field and the second editable field corresponding to the first bounding area and the second bounding area, respectively, identified in the reference single page graphic image. (See rejection of claim 1.)
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	wherein the first segment and the second segment represent a set of image elements of the reference single page graphic image, and wherein the set of image elements comprise a text element, a shape element, a picture element, or any combination thereof. Page elements may be text, figures, images, etc. (Cohen, ¶ 29).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	wherein extracting the first segment and the second segment located in the reference single page graphic image comprises:	performing, by the image editing system, a pixel segmentation operation on the reference single page graphic image to generate labels for each pixel of the set of pixels of the reference single page graphic image, wherein the labels indicate an image element class selected from a plurality of image element classes, and wherein the first segment and the second segment are determined using the labels for each pixel of the set of pixels of the reference single page graphic image. Pixels are labeled with types, such as text, figure, or table (Cohen, ¶ 74).
Regarding independent claim 12, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 11, and therefore is rejected for the same reasons.
Regarding independent claim 17, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	modifying a layout of the editable template having the first content placed in the first editable field and the second content placed in the second editable field by changing the position of the first editable field in the editable template populated with the first content placed in the first editable field and the second content placed in the second field and changing the position of the second editable field in the editable template populated with the first content placed in the first editable field and the second content placed in the second field. The positions of the storage frames may be determined [modified] so as to match the size of the information [content] stored [placed] in each frame (Ohashi, ¶ 212).
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:wherein generating the single page output image comprises:	after receiving the first content and the second content, changing a layout of the first editable field and the second editable field in the editable template; and generating the single page output image based upon the changed layout. The layout position adjustment occurs after selection of the information [content] for each frame [field] (Ohashi, ¶ 212, FIG. 9).
Claims 3, 4, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen and Zhou, further in view of Tonisson.
Regarding dependent claim 3, the rejection of parent claim 21 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches adjusting a layout from a template, but does not expressly teach using an energy function. However, Tonisson teaches:	applying, by the image editing system, at least one energy function to the editable template populated with the first content placed in the first editable field and the second content placed in the second field; A template layout is adjusted using an energy function (Tonisson, ¶ 650).	performing, by image editing system, an iterative energy reducing transformation to the editable template populated with the first content placed in the first editable field and the second content placed in the second field to reduce a measured overall energy of the at least one energy function applied to the editable template populated with the first content placed in the first editable field and the second content placed in the second field; and An adjustment is made to reduce total energy iteratively (Tonisson, ¶ 651).	generating a layout controlled single page graphic image comprising the modified layout of the editable template populated with the first content placed in the first editable field and the second content placed in the second field. The layout is used to generate a document which may be, e.g. printed (Tonisson, ¶ 252).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tonisson with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so in order to product a layout closer to the ideal (Tonisson, ¶ 649).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Ohashi/Cohen/Stewart/Zhou/Tonisson further teaches:	wherein the at least one energy function is associated with alignment of the first editable field and the second editable field, group energy of, misalignment between the first editable field and the second editable field, whitespace of the editable template populated with the first content placed in the first editable field and the second content placed in the second field, spread of the editable template populated with the first content placed in the first editable field and the second content placed in the second field, the overlap of the first editable field and the second editable field, or any combination thereof. The energy function is associated with a group of marks [container edges] (Tonisson, ¶ 651).
Regarding dependent claim 19, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of Lin et al. (“Learning with Detail and Morphological Refinement for Satellite Image Analysis based on Convolutional Neural Network”) [hereinafter Lin].
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches using a FCNN (Cohen, ¶ 74), but does not expressly teach performing a DFS. However, Lin teaches:	wherein extracting the first segment and the second segment located in the reference single page graphic image comprises applying a fully convolutional neural network to the reference single page graphic image. A depth-first search is used in combination with a convolutional neural network (Lin, abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lin with those of Ohashi/Cohen/Zhou. One would have been motivated to do so in order to segment the image more accurately (Lin, abstract).
Regarding dependent claim 14, this claim recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of He et al. (“Mask R-CNN”) [hereinafter He].
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches using a CNN, but does not expressly teach using a mask region-based CNN. However, He teaches:	wherein extracting the first segment and the second segment located in the reference single page graphic image and identifying the first bounding area and the second bounding area comprises applying a mask region-based convolutional neural network to the reference single page graphic image. Objects in an image are segmented using Mask R-CNN [mask region-based convolutional neural network] (He, abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of He with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so in order to improve performance (He, § 4.1, abstract).
Claims 10 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of Chapman.
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches determining font size, type, and color (Ohashi, ¶ 135; Cohen, ¶ 73), but does not expressly teach determining a color of a bounding area. However, Chapman teaches:	extracting, by the image editing system, meta details of the first bounding area and the second bounding area, wherein the meta details comprise a type and a color of each of the first bounding area and the second bounding area and a font face and a size of text within each of the first bounding area and the second bounding area. Font style, color, size, and background color are determined using OCR (Chapman, ¶ 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chapman with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so, so that the user would not have to manually copy the formatting from the image to the template or resulting document (Ohashi, ¶ 6).
Regarding dependent claim 15, this claim recites limitations similar to those of claim 10, and therefore is rejected for the same reasons.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of Mansfield et al. (US 2010/0174980 A1) [hereinafter Mansfield].
Regarding dependent claim 23, Ohashi/Cohen/Stewart/Zhou teaches:	extracting, by the image editing system from the reference single page graphic image, a third segment; The original document and extracted template may have at least three segments (Ohashi, ¶¶ 138,139, 152; FIGs. 10, 11).	identifying, by the image editing system within the reference single page graphic image, a third bounding area corresponding to the third segment; The original document and extracted template may have at least three segments (Ohashi, ¶¶ 138,139, 152; FIGs. 10, 11).
Ohashi teaches generating a template from an existing document, including three or more regions/segments, but does not expressly teach 	wherein generating the editable template comprises:	including a third editable field corresponding to the third bounding area in the editable template upon determining that an area of the third bounding area is greater than a threshold area; and Regions of a document are identified; potential zones may be identified based on whether they are larger than a threshold area (Mansfield, ¶ 166).	not including any editable field corresponding to the third bounding area in the editable template upon determining that the area of the third bounding area is less than the threshold area. Potential zones that do not meet the threshold are disqualified (Mansfield, ¶ 166).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mansfield with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so in order to more accurately distinguish document regions from other objects (Mansfield, ¶ 166).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176